Citation Nr: 1509443	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-09 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker for the Veteran. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served with the forces of the United States of America as part of the South Carolina militia during the American Revolutionary War. He is believed to have died in either 1820 or 1827. 

In March 2013, the appellant filed an Application for a Standard Government Headstone or Marker. At that time the appellant submitted documents signed by the Veteran's fifth great grandson and fifth great granddaughter appointing the appellant as next of kin advocate. Accordingly, the appellant is an authorized personal representative of the Veteran's next of kin, and, as such, has standing in this appeal. See 38 C.F.R. § 38.632(b)(1) (2014).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in April 2013 of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site (NCA), in Nashville, Tennessee. Due to the appellant's place of residence, the VA Regional Office (RO) in St. Louis, Missouri, performed subsequent development. 


The appellant testified before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). A transcript has been procured for the record. 


FINDING OF FACT

Resolving doubt in the appellant's favor, the Veteran's remains are unavailable as they have not been recovered or identified.



CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished memorial headstone or marker have been met. 38 U.S.C.A. §§ 2306, 5107(b) (West 2014); 38 C.F.R. 
§ 38.630(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a). As this decision will grant the appellant's claim, the Board need not discuss VA's duties.  

The appellant requests a Government-furnished memorial headstone or marker for the Veteran to be placed in a private cemetery in Illinois. 

Any person classified as a "veteran" is eligible for burial in a national cemetery. 
38 U.S.C.A. § 2402 (West 2014); 38 C.F.R. § 38.620(a) (2014). A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 
38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014). 

Under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense. Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located. 

Pursuant to the corresponding regulatory provisions under 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5) , or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located. 38 C.F.R. § 38.631(a), (b) (2014).

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633. Pursuant to 
38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 
[10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age.

Pursuant to 38 U.S.C.A. § 2306(b)(1) , the Secretary shall furnish, when requested, an appropriate Government memorial headstone or marker for the purposes of commemorating an eligible individual whose remains are unavailable. Such a headstone or marker shall be furnished for placement in a national cemetery area reserved for that purpose under § 2403, a veterans' cemetery owned by a State, or in the case of a veteran, in a State, local, or private cemetery. For the purposes of paragraph (1) under § 2306(b), an eligible individual is one of the following: (A) a veteran; (B) the spouse or surviving spouse of a veteran; (C) an eligible dependent child of the veteran. 38 U.S.C.A. § 2306(b)(2).

Additionally, for the purposes of paragraph (1), the remains of an individual shall be considered to be unavailable if the individual remains: (A) have not been recovered or identified; (B) were buried at sea, whether by the individual's own choice or otherwise; (C) were donated to science; (D) were cremated and the ashes scattered without internment of any portion of that ashes. 38 U.S.C.A. § 2306(b) (b)(3); 38 C.F.R. § 38.630(c).

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has submitted sufficient evidence indicating that the Veteran served with the South Carolina militia in the American Revolutionary War and was present at the Battle of Yorktown. The record contains contradictory information regarding the date of the Veteran's death. A letter from the Veteran's fifth great granddaughter and a printed copy of a screen from a website called findagrave.com both contain notations indicating that the Veteran died in 1820. A letter from the Veteran's fifth great grandson and the appellant's actual application for a Government-furnished grave marker both indicate that the Veteran died on August [redacted], 1827. 

As there is no evidence indicating otherwise, the Board will assume that his service ended with an honorable discharge and, therefore, was eligible for burial in a national cemetery. Despite this eligibility, the Veteran was buried in a private cemetery which contains a marker inscribed with the Veteran's name and the words "Revolutionary War." 

The appellant has provided credible evidence suggesting that the Veteran was not, in fact, buried anywhere near that marker. Apparently, the Veteran's surviving family is unaware of who placed that marker or why it was placed in that particular spot. The appellant has argued credibly that the marker is near the cemetery's entrance, far from the older section of the cemetery where individuals were buried at the time of the Veteran's death. The appellant also reported speaking to the head of the Cemetery Association, who had been involved with that cemetery for several decades, and being told that the cemetery records, such as they were, did not note the location of the grave or the identity of the person responsible for the marker with the Veteran's name.

The appellant also stated that, in a letter found in the Veteran's family Bible, a descendant of the Veteran who died in 1908 wrote about the actual location of the Veteran's grave. In this letter, the descendant wrote that "J.C. (initials used for privacy)," the Veteran's son, "was my mother's father ... and died in 1827." The descendant stated that the graves of the Veteran and J.C. "lie just west of the grave" of Mrs. D., "on direct by west, the other just south of it, both unmarked." The descendant concluded by stating that the graves could be located by finding Mrs. D.'s headstone. 

The appellant, from his own investigation, confirmed that Mrs. D's headstone was present in the cemetery where the Veteran was known to be buried, but indicated that it was not near the marker noting the Veteran's name and service. The appellant reported finding two probable unmarked gravesites fitting the descriptions found the descendant's letter. From this evidence, the appellant concluded that the marker in the cemetery was simply a memorial, placed in the cemetery to honor the Veteran's service, and not an actual gravemarker. The appellant indicated that, if the descendant's letter regarding the Veteran's gravesite was correct, because the Veteran "died first, his grave would be the one directly behind [Mrs. D's] gravestone as the row direction was from North to South." 

In reviewing this evidence, the Board notes that the cemetery in which the Veteran is known to have been buried already contains a marker with his name. Based on the existence of an apparent grave marker and the Veteran's date of death, which occurred well prior to the delimiting date of November 1, 1990, under normal circumstances, the Board would deny this claim under 38 C.F.R. § 38.631(a), (b). The appellant has presented compelling evidence, specifically the descendant's letter, suggesting that the Veteran is actually buried in an unmarked grave in a different part of the cemetery. In that letter, the descendant identifies two unmarked graves, containing the remains of J.C. and the Veteran, respectively, and their positions in the cemetery. Yet, the descendant did not provide exact details as to which grave belonged to which individual. The appellant has contended that one particular grave identified by the descendant had to be the Veteran's because he "died first." Even if the appellant is correct and the individual who died first would have been buried where he stated, the evidence is unclear as to whether J.C. outlived the Veteran. In the letter, the descendant wrote that J.C. died in 1827, but did not give a precise date of death. Some of the evidence submitted by the appellant states that the Veteran died in 1820, but some of the other evidence, to include the application for the Government-furnished marker, indicates that the Veteran died on August [redacted], 1827. If the Veteran died on August [redacted], 1827 and J.C. died at some unknown date during the same year, it is more than likely than not that J.C. preceded him in death and, therefore, based on the appellant's logic, J.C. would have been buried in the spot upon which the appellant wishes to place the marker. Consequently, the preponderance of the evidence is against a finding that the Veteran's remains are contained in a properly specified unmarked grave, and thus against entitlement to a headstone or marker for the Veteran made pursuant to 
38 U.S.C.A. § 2306(a).

Our inquiry does not end there, however. The Board must next determine if the claimant is entitled to a Government memorial headstone or marker pursuant to 
38 U.S.C.A. § 2306(b)(1), which turns upon whether the Veteran's remains are "unavailable." As noted above, in pertinent part, 38 C.F.R. § 38.630 directs that an individual's remains are considered to be unavailable if they: "(i) Have not been recovered or identified." 

Having reviewed the record, the Board finds that the Veteran's grave and remains have not been specifically located. If the grave and remains have not been specifically located, then it logically follows that the remains have not been recovered or identified. In interpreting 38 U.S.C.A. § 2306(b) and 38 C.F.R. 
§ 38.630, one could argue that, in order to satisfy a finding that the remains were not "recovered or identified," the timing of such would have to be found to be proximate to the time of the Veteran's death (presumably for purposes of providing for those veteran's whose remains were lost on a battlefield, for example). A close review of 38 U.S.C.A. § 2306(b)(1), however, fails to reveal any such limitation. Such a narrow interpretation would penalize the claimant in this case for research that provided a possible location for the Veteran's remains. 

The Board finds, therefore, that if it is less likely than not that the Veteran's grave and remains have been specifically identified, then it must be at least as likely as not that the Veteran's remains have not been recovered or identified. The Board finds that to deny the claim based on a finding that the location of the Veteran's grave is unknown while at the same time implicitly denying the claim based on a finding that the Veteran's remains have been recovered or identified is not only illogical but inconsistent with VA law. To find otherwise places the appellant in an impossible legal position, a position that VA law is designed to avoid as VA's benefits system is uniquely pro-claimant. Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000). 

For the foregoing reasons, the Board finds that the Veteran's remains have not been recovered or identified, and as such, are unavailable, and concludes that the criteria for entitlement to a Government-issued memorial headstone or marker have been met. The Board has resolved all reasonable doubt in favor of the claimant. 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to a Government-furnished memorial headstone or marker is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


